Citation Nr: 1108011	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-35 614	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tonsillitis.  

3.  Entitlement to service connection for unspecified disease of the larynx.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for disability of the groin area.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO ) in Atlanta, Georgia.  Jurisdiction over the case was subsequently transferred to the Hartford RO in Newington, Connecticut.


FINDING OF FACT

On February 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


